Citation Nr: 1727722	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  15-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the disability rating for the Veteran's service-connected hypertension with one degree atrioventricular (AV) block (hypertension) was properly reduced from 20 percent to 10 percent effective August 1, 2014. 

2.  Whether the disability rating for Veteran's service-connected patellar tendonitis, right knee with scar (right knee disability) was properly reduced from 20 percent to noncompensable effective August 1, 2014.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 and from November 1987 to December 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO assigned a disability rating of 20 percent for hypertension effective from March 15, 2005, based on VA examination results from April 2005 and treatment notes from December 2004.  

2.  In a May 2005 rating decision, the RO assigned a disability rating of 20 percent for a right knee disability effective from March 15, 2005, based on VA examination results from April 2005 and treatment notes from January 2005 through April 2005.  

3.  Following a June 2013 VA examination, in a July 2013 rating decision, the RO proposed reducing the Veteran's rating for hypertension from 20 percent to 10 percent and his rating for a right knee disability from 20 percent to noncompensable.

4.  In a May 2014 rating decision, the RO implemented the proposed reduction, decreasing the rating for hypertension from 20 percent to 10 percent, effective August 1, 2014, and for a right knee disability from 20 percent to noncompensable, effective August 1, 2014.

5.  The Veteran's 20 percent disability rating for hypertension had been in effect for more than five years. 

6.  The Veteran's 20 percent disability rating for a right knee disability had been in effect for more than five years.  

7.  The June 2013 VA examination on which the reduction of the Veteran's 20 percent disability rating for hypertension was based was less full and complete than previous VA examinations used as the basis for authorizing and continuing payments.  

8.  The June 2013 VA examination on which the reduction of the Veteran's 20 percent disability rating for a right knee disability was based was less full and complete than previous VA examinations used as the basis for authorizing and continuing payments.  


CONCLUSIONS OF LAW

1.  The reduction in the rating for the service-connected hypertension from 20 percent to 10 percent effective August 1, 2014, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.326, 3.344 (2016).

2.  The reduction in the rating for the service-connected right knee disability from 20 percent to 10 percent effective August 1, 2014, was improper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.326, 3.344 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The issues on appeal question of the propriety of the reduction of the Veteran's ratings for hypertension and his right knee disability.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board finds that the VCAA does not apply to this issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings for the service-connected hypertension and right knee disability were properly executed by the RO.  In a July 2013 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit any additional evidence within 60 days to show that his rating should not be reduced.  The Veteran disagreed with the reductions, but did not provide additional evidence within the 60-day time limit.

The RO took final action to reduce the disability rating for hypertension in a May 2014 rating decision, in which the disability rating was reduced from 20 percent to 10 percent disabling, effective August 1, 2014.  The RO took final action to reduce the disability rating for his right knee disability in a May 2014 rating decision, in which the disability rating was reduced from 20 percent to 10 percent disabling, effective August 1, 2014.  This action was more than 60 days after the notice of the proposed action.  Thus, the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for the reduction of the schedular disability ratings.  The Veteran does not contend otherwise.

II.  Rating Reductions

The Veteran claims error in the May 2014 rating decision that reduced his compensation for his service-connected hypertension and right knee disability.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the Veteran's 20 percent disability rating for hypertension and 20 percent rating for his right knee disability had been in effect for more than five years (i.e., from March 15, 2005 to August 1, 2014).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Further, "Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The Board finds that VA has not established the reductions were proper and they are therefore void. 


Hypertension

As noted, 38 C.F.R. § 3.344(a) applies to disability ratings that have been in effect for five years or more.  The Veteran's hypertension rating was in effect for longer than five years.  Thus, an examination less full or complete than those on which payments were authorized or continued cannot be the basis for a reduction. 

At a VA examination in March 2002, the VA examiner addressed the Veteran's hypertension and performed a heart examination.  The VA examiner noted the Veteran's prior history of a first degree heart block and normal chest X-rays.  

The increase in the Veterans disability rating for hypertension in the May 2005 rating decision was based on an April 2005 VA examination.  The VA examiner reviewed the Veteran's recent echocardiogram and noted normal sinus rhythm with no first degree AV block.  The VA examiner reported that the Veteran failed to report for a recent stress test.  The VA examiner concluded by noting that the Veteran was severely hypertensive and did not show signs of a first-degree AV block, but no further stress tests were conducted due to the Veteran's hypertension.   

Further examination was performed in December 2007.  The VA examiner evaluated chest X-rays from January 2007 and an echocardiogram from August 2007.  The Veteran reported dyspnea and chest pain.  The VA examiner noted that the Veteran's METs score was estimated at two to three based on his symptoms.  Another examination took place in January 2010 and another in November 2011. 

The most recent VA examination was conducted June 2013.  The VA examiner diagnosed the Veteran with hypertension and under the medical history section noted, "Vet is service connected for hypertension.  Well controlled on medication.  No complaints."  The VA examiner took the Veteran's blood pressure, noted no pertinent physical findings, complications, conditions, signs, or symptoms, and offered no remarks. 

As the Veteran's representative pointed out in the May 2017 informal hearing presentation, the June 2013 VA examination is not as complete and thorough as previous examinations.  38 C.F.R. § 3.344(a).  The June 2013 VA examiner did not even mention the Veteran's AV block, which prompted the March 2002 VA examiner to also perform a heart examination and the April 2005 VA examiner to review recent diagnostic testing of the Veteran's heart functioning.  The April 2005 VA examiner also intended to perform a stress test on the Veteran, except he was noted to be too hypertensive to allow for the test.  The January 2007 VA examiner evaluated chest X-rays and an echocardiogram.  The VA examiner also estimated the Veteran's METs scored based on his reported symptoms of dyspnea and chest pain.  The June 2013 VA examiner's cursory report fails to reflect an examination as full and complete as the prior examinations used to authorize and continue the Veteran's payments.  As such, it is inadequate to serve as a basis for reducing the Veteran's rating for hypertension with one degree AV block and the RO's May 2014 decision is void.  38 C.F.R. § 3.344(a).

In sum, the VA examination report the RO used as a basis for reducing the Veteran's disability rating for hypertension was less full and complete than prior VA examinations on which payment was authorized and continued.  See Brown, 5 Vet. App. at 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).    For this reason, the Board finds that the reduction of the disability rating for hypertension from 20 percent to 10 percent was not proper, and the 20 percent disability rating is restored.  

Right Knee Disability

As noted, 38 C.F.R. § 3.344(a) applies to disability ratings that have been in effect for five years or more.  The Veteran's right knee disability rating was in effect for longer than five years.  Thus, an examination less full or complete than those on which payments were authorized or continued cannot be the basis for a reduction. 

VA conducted an examination of the Veteran's right knee in March 2002.  The Veteran reported swelling, stiffness, popping, lack of endurance, tenderness, and pain.  The VA examiner performed a physical examination of the Veteran's right knee and diagnosed him with patellofemoral pain syndrome, probably with some degenerative arthritis.  

The increase in the Veterans disability rating for his right knee disability in the May 2005 rating decision was based on an April 2005 VA examination.  The VA examiner noted the Veteran walked with a limp, used a cane, and had a knee brace.  The Veteran's right knee was noted to be swollen, warm, tender, and fatigable.  Flexion was to 50 degrees with pain starting at 10 and difficulty with extension was also noted.  The Veteran was diagnosed with right knee patellar tendonitis, but the VA examiner noted that it was difficult to assess this disability given the Veteran's recent nonservice-connected right quadriceps injury.  

At a VA examination in December 2007, the Veteran reported symptoms of swelling, pain, weakness, stiffness, instability, lack of endurance, and decreased flexibility in his right knee.  The Veteran reported flare ups that result in increased pain, additional limitation of motion, and functional impairment.  The Veteran reported he used a knee brace, cane, and heat packs.  The VA examiner performed a physical examination of the Veteran's right knee, including repetitive range of motion testing.  The Veteran was sent for X-rays of the bilateral knees and diagnosed with patellar tendinitis, right knee.  No evidence of degenerative joint disease, chondrocalcinosis, or effusion was noted on the imaging.  

At a VA examination in November 2011, the Veteran was diagnosed with bilateral knee patellar tendonitis.  The Veteran had flexion of his right knee to 120 degrees, painful motion beginning at 120 degrees, and no additional limitation with additional repetitive use testing.  The VA examiner reported the Veteran experiences less movement than normal in both knees, pain on movement in both knees, and pain on palpitation in both knees.  The Veteran reported using braces occasionally and canes constantly.  The VA examiner noted that diagnostic testing of the knees had been conducted.  The VA examiner concluded by noting that the Veteran had stopped working in 2001 as a truck driver because he could no longer perform the lifting and climbing required.

VA conducted another examination of the Veteran's right knee in June 2013.  The VA examiner diagnosed the Veteran with right knee patellar tendonitis and noted the Veteran's complaints of decreased motion and pain.  The VA examiner noted that the Veteran does not report flare-ups that impact the function of his knee.  Knee flexion was measured to 125 degrees and there was no evidence of painful motion.  The VA examiner reported the same flexion on repetitive use testing and no additional limitation in range of motion with repetitive-use testing.  However, the VA examiner did report that the Veteran experienced functional loss due to less movement than was normal in the right knee.  The VA examiner noted that the Veteran does not have tenderness or pain to palpation in either knee.  The VA examiner reported a scar measuring 27 by 2 centimeters, that was not painful, unstable, or greater than 39 square centimeters.  The report notes that the Veteran uses a cane occasionally secondary to his right knee and ankle.  No diagnostic testing was conducted.  The VA examiner concluded by noting that the Veteran's standing and walking is limited to ten to fifteen minutes at a time.  

Inconsistencies and omissions from the June 2013 VA examination report lead the Board to find that it is not as full and complete as prior VA examinations.  The VA examiner found only right knee patellar tendonitis in June 2013, despite the Veteran's ongoing service-connection for a left knee disability and the November 2011 VA examiner's finding of bilateral patellar knee tendonitis.  The VA examiner noted the Veteran's reports of decreased motion and pain, but then found the Veteran had no evidence of painful motion, pain to palpitation, or pain in his scar.  These findings are inconsistent with the findings of the November 2011 VA examiner who found painful motion beginning at 120 degrees of flexion, pain on movement in both knees, and pain to palpitation.  The December 2007 and November 2011 VA examiners both conducted diagnostic testing or imaging, but the June 2013 VA examiner did not.  Further, the VA examiner noted that Veteran could only walk ten to fifteen minutes at a time, but failed to explain the basis for this limitation.  This level of limitation seems inconsistent with the functional impairments in the Veteran's knee noted by the June 2013 VA examiner.  Finally, the Board notes that the Veteran's August 2013 notice of disagreement contained a statement describing pain, fatigue, and weakness in his right knee.  This conflicts with the findings of the June 2013 VA examiner and the June 2013 VA examination report provides no rationale when finding no evidence of painful motion, pain to palpitation, or pain in the scar.  

In sum, the VA examination report the RO used as a basis for reducing the Veteran's disability rating for his right knee disability was less full and complete than prior VA examinations on which payment was authorized and continued.  38 C.F.R. § 3.344(a); see also Brown, 5 Vet. App. at 413 (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  For this reason, the Board finds that the reduction of the disability rating for his right knee disability from 20 percent to noncompensable was not proper, and the 20 percent disability rating is restored.  


ORDER

Restoration of the 20 percent rating for service-connected hypertension, effective August 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of the 20 percent rating for service-connected right knee disability, effective August 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


